Citation Nr: 1426449	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for PTSD and assigned a 50 percent evaluation. 


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's PTSD has not manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work or a worklike setting).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in January 2011.  The VA examination is sufficient, as the examination is based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of his disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings 

The Veteran contends that his service-connected PTSD is more disabling than contemplated by his current 50 percent evaluation.  

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411. The Rating Schedule provides that a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Diagnostic Code 9411.

The Federal Circuit recently addressed how to apply the criteria in 38 C.F.R. 
§ 4.130.  In affirming a 70 percent evaluation for PTSD, the Federal Circuit stated that "[e]ntitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

III.  Analysis 

In May 2009, the Veteran presented with complaints of depression and insomnia.  The Veteran reported being depressed, irritable, perplexed, and angry.  The Veteran reported that he had trouble sleeping and that he would wake frequently when he was able to get to sleep.  A nurse practitioner diagnosed the Veteran with PTSD and depression and prescribed Prazosin and Sertraline.

VA treatment records dated June 2009 note the Veteran reported having nightmares, and that he sometimes screamed in his sleep.  The Veteran reported having nightly nightmares, but noted that they seemed to have calmed down in recent years.  The Veteran reported occasionally seeing the face of a sailor that was burned severely.  The Veteran reported having problems with: sleep, nightmares, inability to express feelings, vivid memories, waking during the night, depression, heart palpitations, avoidance of activities that reminded him of prior unpleasant experiences and loss of interest in usual activities.  The Veteran was diagnosed with PTSD, delayed, chronic, mild/moderate and depression secondary.  

In November 2009, the Veteran appeared disheveled.  His thought process and content were normal.  The diagnosis was depression and PTSD.  His GAF score was 50.  The Veteran was prescribed Sertraline and Prazosin.  

VA treatment records dated January 2010, note that the Veteran's mood was depressed and irritable.  His affect was congruent with his mood.  No suicidal ideation was noted.  The Veteran also reported that his grandson was living with him and that he enjoyed his company.  

In February 2010, the Veteran's thought process was logical, sequential and goal directed.  The Veteran denied suicidal or homicidal ideation; auditory or visual hallucinations; or delusions.    

During a January 2011 VA examination, the Veteran reported that his last treatment visit was in February 2010 and that he stopped taking medication in March 2010.  The Veteran reported that he has a good relationship with his three adult children.  The Veteran reported avoiding crowds and isolating himself.  The Veteran's thought processes were logical.  No hallucinations, delusions, obsessions or compulsions were noted.  Impulse control, judgment, and memory were acceptable.  The Veteran admitted having rare thoughts of suicide, but he did not have a definite plan or intent to hurt himself.  The Veteran denied having panic attacks, but reported being irritable and having chronic sleep impairment.  The Veteran maintained personal hygiene and other basic activities of daily living.  The examiner opined that the Veteran has an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functions satisfactorily.  As examples, the examiner noted the Veteran is sad daily, irritable, anxious, and has chronically poor sleep.  The examiner also noted that the Veteran is not currently in psychiatric care or taking psychiatric medications.  His GAF score was 60.

Throughout this time period, the Veteran had symptoms of difficulty in adapting to stressful situations, but his symptoms do not include those associated with a 70 percent rating (suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships).  However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 70 percent rating, the symptoms present must also cause occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  Vazquez-Claudio, supra.  

During the period on appeal, the Veteran reported having good relationships with his three adult children and enjoying the company of his grandson, who lived with him.  The Veteran's impulse control, judgment, and memory were acceptable.  And while the Veteran experienced depression and irritability at times, the Veteran was able to function independently, appropriately and effectively.  The Board acknowledges that the Veteran reported having rare suicidal thoughts during his January 2011 VA examination; however, the Veteran indicated that he did not have a plan or intent to kill himself at the time of the examination.  In addition, the Veteran is noted as having good impulse control and judgment.  

The Board acknowledges that the Veteran had a GAF score of 50 on one occasion during the period on appeal.  GAF scores from 41 to 50 correspond to "serious symptoms or any serious impairment in social, occupational, or school functioning" and are assessed with moderate-to-severe and serious impairment.  However, GAF scores and examiner's assessments of the severity of the condition must be considered in light of the actual symptoms of the Veteran's PTSD, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

Taken as a whole, the manifestations of the Veteran's PTSD are most analogous to those contemplated by a 50 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology resulting in occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD (mainly occupational and social impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the Veteran is not currently employed, the Veteran reported that he stopped working because of physical problems, however there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


